Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Claims 9, 17 and 19 are allowed
	Claims 1-8, 10-16, 18 and 20-73 stand canceled
Reasons for Allowance
2.	The claims amendment overcomes the most relevant prior arts to Oh (WO2013064094A1) and Chuang (US 2014/0086323), which when considered alone or in combination, fail to disclose, teach, or suggest, the all the claimed features reciting; "deriving most probable mode candidates, wherein deriving most probable mode candidates includes determining the most probable mode candidates based on at least one condition indicating whether an intra prediction mode of an available left neighboring prediction unit is equal to an intra predication mode of an available above neighboring prediction unit", "in a case where the selected intra prediction mode is included in the first set is determined: parsing a first index value indicating which of the most probable mode candidates corresponds to the selected intra prediction mode", "in a case where the selected intra prediction mode is included in the third set is determined: parsing a second index value indicating the selected intra prediction mode, 
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/